Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 1 of 7 PageID# 139



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

 ________________________________________________
 CAROLYN DYKES,                                   )
 individually and on behalf of                    )               Case Number:
 all others similarly situated,                   )               18-CV-154-LO-MSN
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )
 GATESTONE & CO. INTERNATIONAL INC.,              )
                                                  )
        Defendant.                                )
                                                  )


                             FINAL ORDER AND JUDGMENT

        On February 12, 2018, Plaintiff, Carolyn Dykes (hereinafter referred to as

 “Plaintiff”), filed the above-captioned class action lawsuit (hereinafter referred to as the

 “Lawsuit”) against defendant, Gatestone & Co. International Inc. (hereinafter referred to

 as “Gatestone”). Plaintiff asserted class claims against Gatestone under the Fair Debt

 Collection Practices Act (hereinafter referred to as the “FDCPA”), 15 U.S.C. § 1692, et

 seq.

        Gatestone denies any and all liability alleged in the Lawsuit.

        On or about September 21, 2018, after extensive arms-length negotiations and

 discovery, Plaintiff (hereinafter referred to as “Plaintiff” or “Class Representative”) and

 Gatestone (hereinafter jointly referred to as the “Parties”) entered into a Class Action

 Settlement Agreement (hereinafter referred to as the “Agreement”), which is subject to

 review under Fed. R. Civ. P. 23.


                                               1
Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 2 of 7 PageID# 140



        On October 5, 2018, the Parties filed the Agreement, along with their Motion for

 Class Certification and Preliminary Approval of Class Action Settlement (hereinafter

 referred to as the “Preliminary Approval Motion”).

        In compliance with the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119

 Stat. 4, on _____________________, 2018, Gatestone served written notice of the

 proposed class settlement on the appropriate federal and state officials.

        On October ___, 2018, upon consideration of the Parties’ Preliminary Approval

 Motion and the record, the Court entered an Order of Preliminary Approval of Class

 Action Settlement (hereinafter referred to as the “Preliminary Approval Order”).

 Pursuant to the Preliminary Approval Order, the Court, among other things, (i)

 preliminarily certified (for settlement purposes only) a class of plaintiffs (hereinafter

 referred to as the “Virginia Class Members”) with respect to the claims asserted in the

 Lawsuit; (ii) preliminarily approved the proposed settlement; (iii) appointed Plaintiff,

 Carolyn Dykes as the Class Representative; (iv) appointed Thomas R. Breeden and Brian

 L. Bromberg as Class Counsel; and (v) set the date and time of the Fairness Hearing.

        On October ___, 2018, Plaintiff filed her Memorandum in Support of Final

 Approval of Class Action Settlement (hereinafter referred to as the “Final Approval

 Motion”).

        On __________________, _____, a Fairness Hearing was held pursuant to Fed. R.

 Civ. P. 23 to determine whether the Lawsuit satisfies the applicable prerequisites for class

 action treatment and whether the proposed settlement is fundamentally fair, reasonable,




                                               2
Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 3 of 7 PageID# 141



 adequate, and in the best interests of the Virginia Class Members and should be approved

 by the Court.

        The Parties now request final certification of the settlement class under Fed. R.

 Civ. P. 23(b)(3) and final approval of the proposed class action settlement.

        The Court has read and considered the Agreement, Final Approval Motion, and

 record.

        NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.       All capitalized terms used herein have the meanings defined herein and/or

 in the Agreement.

        2.       The Court has jurisdiction over the subject matter of the Lawsuit and over

 all settling parties hereto.

        3.       CLASS MEMBERS – Under Fed. R. Civ. P. 23 (b)(3), the Lawsuit is

 hereby finally certified, for settlement purposes only, as a class action on behalf of the

 following class of plaintiffs (hereinafter referred to as the “Virginia Class Members”)

 with respect to the claims asserted in the Lawsuit:

                 All consumers in the Commonwealth of Virginia to whom
                 Gatestone & Co. International Inc. mailed a letter in a
                 form materially identical or substantially similar to the
                 letter sent to the Plaintiff, as attached to the Complaint
                 as Exhibit A, from February 27, 2017 to August 30, 2018,
                 and which was not returned by the postal service as
                 undeliverable.

        4.       CLASS REPRESENTATIVE AND CLASS COUNSEL APPOINTMENT

 – Pursuant to Fed. R. Civ. P. 23, the Court finally certifies Plaintiff, Carolyn Dykes, as




                                               3
Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 4 of 7 PageID# 142



 the Class Representative, and Thomas R. Breeden of THOMAS R. BREEDEN, P.C., attorney

 and Brian L. Bromberg of BROMBERG LAW OFFICE, P.C., as Class Counsel.

        5.     NOTICES – Pursuant to the Court’s Preliminary Approval Order, the

 approved class action notices were mailed to the Virginia Class Members. The form and

 method for notifying the Virginia Class Members of the settlement and its terms and

 conditions was in conformity with this Court’s Preliminary Approval Order and satisfied

 the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due process and constituted the best

 notice practicable under the circumstances. The Court finds that the proposed notices

 were clearly designed to advise the Virginia Class Members of their rights.

        6.     FINAL CLASS CERTIFICATION – The Court finds that the Lawsuit

 satisfies the applicable prerequisites for class action treatment under Fed. R. Civ. P. 23,

 namely:

        A.     The Virginia Class Members are so numerous that joinder of all of them in

               the Lawsuit is impracticable;

        B.     There are questions of law and fact common to the Virginia Class

               Members, which predominate over any individual questions;

        C.     The claims of the Plaintiff are typical of the claims of the Virginia Class

               Members;

        D.     The Plaintiff and Class Counsel have fairly and adequately represented and

               protected the interests of all the Virginia Class Members; and

        E.     Class treatment of these claims will be efficient and manageable, thereby

               achieving an appreciable measure of judicial economy, and a class action is


                                               4
Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 5 of 7 PageID# 143



               superior to other available methods for a fair and efficient adjudication of

               this controversy.

        7.     The Court finds that the settlement of the Lawsuit, on the terms and

 conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable,

 adequate, and in the best interest of the Virginia Class Members, especially in light of the

 benefits to the Virginia Class Members; the strength of the Plaintiff’s case; the

 complexity, expense, and probable duration of further litigation; the risk and delay

 inherent in possible appeals; the risk of collecting any judgment obtained on behalf of the

 class; and, the limited amount of any potential total recovery for the class.

        8.     SETTLEMENT TERMS – The Agreement, which is attached hereto as

 Exhibit A and shall be deemed incorporated herein, and the proposed settlement are

 finally approved and shall be consummated in accordance with the terms and provisions

 thereof, except as amended by any order issued by this Court. The Parties are hereby

 directed to perform the terms of the Agreement.

        9.     OBJECTIONS AND EXCLUSIONS – The Virginia Class Members were

 given an opportunity to object to the settlement. No Virginia Class Member objected to

 or requested exclusion from the settlement.

        10.    This order is binding on all Virginia Class Members.

        11.    RELEASE OF CLAIMS – The Class Representative, Virginia Class

 Members, and their successors and assigns are permanently barred and enjoined from

 instituting or prosecuting, either individually or as a class, or in any other capacity, any of

 the Released Claims, except claims for attorney’s fees, costs, and expenses, against any


                                                5
Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 6 of 7 PageID# 144



 of the Released Parties, as set forth in the Agreement. Pursuant to the release contained

 in the Agreement, the Released Claims, except claims for attorney’s fees, costs, and

 expenses, are compromised, settled, released, and discharged, by virtue of these

 proceedings and this order. The Parties agree, and the Court acknowledges, the

 Agreement and Release of Claims has no effect whatsoever on any potential Telephone

 Consumer Protection Act (TCPA), 47 U.S.C. § 227, et seq., claims the putative class

 members may have against Gatestone. Furthermore, nothing contained herein shall

 impair or limit any right or cause of action by the class members to dispute the

 underlying debt or amount allegedly owed to Gatestone Credit Corporation or its clients.

        12.    This order is not, and shall not be construed as, an admission by Gatestone

 of any liability or wrongdoing in this or in any other proceeding.

        13.    The Court hereby retains continuing and exclusive jurisdiction over the

 Parties and all matters relating to the Lawsuit and Agreement, including the

 administration, interpretation, construction, effectuation, enforcement, and consummation

 of the settlement and this order, including the award of attorneys’ fees, costs, and

 expenses to Class Counsel.

        14.    The Court finds that Plaintiff is the successful party, and the prevailing

 party under 15 U.S.C. § 1692k, and as such, is entitled to an award of reasonable

 attorneys’ fees, costs, and expenses.

        15.    Attorneys’ Fees. After reviewing Class Counsel’s declarations for fees

 submitted to the Court, considering the parties’ agreement, and finding the amount fair,




                                              6
Case 1:18-cv-00154-LO-MSN Document 25-3 Filed 10/05/18 Page 7 of 7 PageID# 145



 adequate and reasonable under the circumstances, the Court awards to Class Counsel,

 attorneys’ fees, costs, and expenses in the amount of $_________.

       16.    Defendant is paying attorneys’ fees, costs, and expenses in addition to the

 $37,100 being paid to the class and the $4,000 being paid to Carolyn Dykes.

       17.    Entry of Judgment. There being no just reason to delay entry of this

 Judgment, the Clerk of the Court is ordered to enter this Judgment forthwith.

       IT IS SO ORDERED.


       DATED: _______________             ________________________________________
                                          THE HONORABLE LIAM O’GRADY
                                          UNITED STATES DISTRICT COURT JUDGE




                                             7
